Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/19/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 7/1/2022.

Response to Arguments
Applicant's arguments regarding the 35 USC 102/103 rejections of Claims 1-20 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Dahlsten teaches a protective layer along an entirety of a length of a golf bag and not along one side of the golf bag exterior (Page 6,  Para 5; Page 7, Para 3), the examiner disagrees, pointing out that though Dahlsten teaches that the protect layer is along the entirety of the length of the golf bag, it also teaches that the layer is along one side of the golf bag (See the detailed description of the rejection of claim 1).
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1-20, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Patent D344626 issued to Landa and US Publication 2009/0250148 issued to Roberts, below.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 8-9, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by US Patent 5862910 issued to Dahlsten.
Regarding claim 1, Dahlsten discloses: A golf bag (Fig 2) comprising: 
a protective layer (Fig 2, layer 28) disposed along one side of an exterior along an entire length of a bag portion of the golf bag (Fig 1-2, Column 7 lines 54-57, the protective layer is disposed along an entirety of the bag including one side along the entire length of the bag portion), and a base disposed at a bottom of the golf bag (Fig 2, base 36 is disposed at the bottom of the bag).
Regarding claim 3, Dahlsten discloses: wherein the golf bag includes a cap (Fig 2, cap 24), the cap including a protective layer disposed along over one side of the cap included in a cap portion of the golf bag (Fig 1, the cap includes a protective layer 26 along the entirety of the cap including one side of the cap).
Regarding claim 8, Dahlsten discloses: further comprising a handle (Fig 2, handle 32).
Regarding claim 9, Dahlsten discloses: further comprising an umbrella holder (Fig 2, an umbrella can be held along with golf clips within the top opening 41).
Regarding claim 17, Dahlsten discloses: wherein the base is disposed on an end of the golf bag that is opposite an end of the golf bag that includes a cap (Fig 2, the base is the bottom portion of the bag and  is at the opposite end of the golf bag  cap 24).
Regarding claim 18, Dahlsten discloses: wherein golf bag includes a removable cap that includes a protective layer on the cap (Fig 2, cap 24 includes a protective layer 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlsten in view of US Patent 4,685,561 issued to Reimers (Here forth “Reimers”).
Regarding claim 2, Dahlsten does not expressly disclose full length dividers.
Reimers discloses a similar golf bag wherein the golf bag further includes a plurality of full length dividers disposed within the golf bag (Column 2, lines 34-36). 
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Reimers before them, when the application was filed, to have modified the golf bag of Dahlsten to make dividers full length, as taught by Reimers, to advantageously form fully formed separated compartments wherein none of the items in each compartment can move to be within another compartment.
Regarding claim 4, Dahlsten discloses: wherein the cap portion of the golf bag (Fig 1, cap 24+26 when attached covered the entire top portion) covers (Fig 1, it covers the top portion of the golf bag top where the golf clubs are) a [Not taught: plurality of full length dividers within the golf bag].
But Dahlsten does not expressly disclose that the dividers are full length.
Reimers discloses a similar golf bag wherein the dividers are a plurality of full length dividers (Column 2, lines 34-36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Reimers before them, when the application was filed, to have modified the golf bag of Dahlsten to make dividers full length, as taught by Reimers, to advantageously form fully formed separated compartments wherein none of the items in each compartment can move to be within another compartment.
Regarding claim 5, Dahlsten does not expressly disclose pockets on the body.
 Reimers discloses a similar golf bag where the body of the golf bag includes one or more pockets (Fig 1, pocket 41 is located at the bottom portion of the golf bag making it located at the base of the bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Reimers before them, when the application was filed, to have modified the golf bag of Dahlsten to include pockets on the body, as taught by Reimers, to advantageously provide compartments where small items can fit.
Regarding claim 7, Dahlsten does not expressly disclose pockets on the body.
Reimers discloses a similar golf bag wherein the base further includes a pocket (Fig 1, pocket 41 is located at the bottom portion of the golf bag making it located at the base of the bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Reimers before them, when the application was filed, to have modified the golf bag of Dahlsten to include pockets on the base, as taught by Reimers, to advantageously provide compartments where small items can fit.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlsten in view of US Patent D344626 issued to Landa (Here forth “Landa”).
Regarding claim 6, Dahlsten does not expressly disclose lacing.
Landa discloses a similar bag capable of holding sports equipment such as golf equipment wherein the body further includes lacing (Fig C), disposed in a crossing pattern on the bag portion of the golf bag (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Landa before them, when the application was filed, to have modified the golf bag of Dahlsten to include lace, as taught by Landa, to advantageously be able to add aesthetic value to the bag.

    PNG
    media_image1.png
    344
    464
    media_image1.png
    Greyscale

Fig C= Examiner annotated Fig 1 of Landa

Regarding claim 10, Dahlsten does not expressly disclose lacing.
Landa discloses a similar bag capable of holding sports equipment such as golf equipment including further comprising a tongue disposed under lacing on the body of the golf bag (Fig C, there is tongue).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Landa before them, when the application was filed, to have modified the golf bag of Dahlsten to have the tongue located under the lace, as taught by tongue, to advantageously be able to add aesthetic value to the bag.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlsten in view of US Patent 4174747 issued to Boles (Here forth “Boles”).
Regarding claim 16, Dahlsten does not expressly discloses that the protective layer includes rubber.
Boles discloses a similar golf bag wherein the protective layer includes rubber (Column 3 lines 11-12).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Boles before them, when the application was filed, to have modified the golf bag of Dahlsten to have the protective cover include rubber, as taught by Boles, to advantageously provide the cover with cushioning capabilities.

Claims 11-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being obvious by Dahlsten in view of US Publication 2009/0250148 issued to Roberts (Here forth “Roberts”).
Regarding claim 11, Dahlsten does not expressly discloses different widths along the protective cover. 
Roberts discloses a similar golf bag wherein the protective layer includes a first width on the cap portion of the golf bag (Fig D, the protective layer includes a second width that is less wide than the first width on a body portion of the golf bag, the protective layer includes a third width that is wider than the second width but narrower than the third width on a body portion of the golf bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Cordasco before them, when the application was filed, to have modified the golf bag of Dahlsten to have the protective cover be different widths over the cap where the width is smaller at the top of the cover, as taught by Cordasco, to advantageously add aesthetic appeal to the golf bag.

    PNG
    media_image2.png
    444
    380
    media_image2.png
    Greyscale

Fig D- Examiner annotated Fig 2 of Roberts
Regarding claim 12, Dahlsten as modified includes all of the limitations including wherein the protective layer includes a second width that is less wide than the first width on a body portion of the golf bag (See the Detailed Description of the rejection of claim 11).
Regarding claim 13 Dahlsten as modified includes all of the limitations including wherein the protective layer includes a third width that is wider than the second width but narrower than the third width on a body portion of the golf bag (See the Detailed Description of the rejection of claim 11).
Regarding claim 14, Dahlsten discloses: wherein the protective layer extends onto a cap of the golf bag (Fig 2, protective layer 26 extends onto the cap and protective layer  24+26 of the golf bag).
Regarding claim 15, Dahlsten as modified does not expressly disclose a convex curve.
Roberts discloses a similar golf bag including wherein the protective layer includes a convex curve along one side of the protective layer (Fig D, the protective layer includes a convex curve along the top side of the protective layer).
It would have been obvious to a person having ordinary skill in the art having the teachings of Dahlsten and Roberts before them, when the application was filed, to have modified the golf bag of Dahlsten to have the protective cover include a convex curve on the top side, as taught by Roberts, to advantageously add aesthetic appeal to the out appearance of the golf bag.
Regarding claim 19, Dahlsten discloses:  wherein a protective layer disposed along one side of an exterior of the golf bag and along the entire length of a bag portion the golf bag (Fig 1-2, Column 7 lines 54-57, the protective layer is disposed along an entirety of the bag including one side along the entire length of the bag portion), 
wherein the protective layer including a first width (Fig 1) on a cap portion of the golf bag, a second width (Fig 1) on a bag portion of the golf bag, and a third width on a bag portion of the golf bag (Fig 1), and, 
[wherein the first width is wider than the second width and the third width, the second width is narrower than the first width and the third width, and the third width is narrower than the width of the first width but wider than the width of the second width].
Dahlsten does not expressly disclose that the shape of the golf bag is such that the first width is bigger than the second and third widths and the third with is larger than the second width.
Roberts discloses wherein the first width is wider than the second width and the third width (Fig D) , the second width is narrower than the first width and the third width (Fig D), and the third width is narrower than the width of the first width but wider than the width of the second width (Fig D, the second width is midpoint of the golf bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Dahlsten and Roberts before them, when the application was filed, to have modified the golf bag of the modified Dahlsten to make frame and protective covers of various widths, as taught by Roberts, to advantageously be able to carry a certain volume of items within and save the space that the golf bag would take up and provide a beautiful aesthetic look.
Regarding claim 20, Dahlsten as modified discloses wherein the second width is located at an approximate midpoint of the golf bag (See the detailed description of the rejection of claim 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4142563 issued to Ackerfeldt (Fig 1: pockets on Body);
US Patent 4522300 issued to Hambelt (Fig 2, umbrella holder);
US Patent 4911292 issued to Airey (Pockets on body and base);
US Patent 5297,570 issued to Conner (Fig 1, umbrella holder);
US Publication 2015/0047997 by Gaerlan (Fig 1, convex curve).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/       Supervisory Patent Examiner, Art Unit 3733